DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2015/0089539).
Davis discloses a light-emitting device comprising:
(1) regarding Claims 1, 6 and 12:
	a storage configured to store data ([0040]);
an information receiving unit configured to communicate with an external device (107);
a light-emitting unit configured to emit light, using a light source element (109); and
a controller configured to control the light-emitting device ([0038]),
wherein the controller is configured to:
control the information receiving unit to receive coordinate information in which the light- emitting device is mapped onto a coordinate value of a coordinate system ([0038], [0039]);
control the information receiving unit to receive control information for directing an illumination shape of the coordinate system ([0040]), wherein the control information includes light emission information and coordinate range information, wherein the light emission information indicates light emission of the light-emitting device, and wherein the coordinate range information indicates whether the light-emitting device based on the coordinate value emits light ([0040]-[0042]),
determine whether light is emitted, by applying the coordinate information to the coordinate range information ([0040]-[0042]); and
control the light-emitting unit to perform a light emission reaction, based on the determination and the light emission information ([0043]),
wherein the coordinate range information includes a coordinate range associated with the illumination shape on the coordinate system of the light-emitting device, and a coordinate range for interpreting the coordinate range information by applying the coordinate value by each of the light-emitting device ([0040]-[0044]).
	(2) regarding Claim 2:
wherein the coordinate range information is interpreted as whether the light-emitting device having the coordinate value emits light ([0040]-[0044]), and
wherein the light-emitting device emits light depending on the light emission information included in the control information when the interpreted result indicates that the light-emitting device having the coordinate value belongs to the coordinate range for interpreting the coordinate range information ([0040]-[0044]).
	(3) regarding Claim 3:
wherein each of the plurality of light-emitting devices is mapped onto the coordinate system based on a seat number of a venue (See Fig 5).
	(4) regarding Claims 4 and 10:
wherein the coordinate information and the control information is transmitted or received by using wired or wireless communication ([0045]).
	(5) regarding Claims 5 and 11:
wherein the coordinate information is received from an information processing device, and the information processing device comprises a kiosk (110).
	(6) regarding Claim 7:
		further comprising:
when the light-emitting device receives the coordinate information, providing whether the coordinate information is inserted into the light-emitting device, by emitting light with a preset color ([0041]).
	(7) regarding Claim 8:
		further comprising:
receiving additional control information for directing the illumination shape of the coordinate system through a second wireless bandwidth excluding a first wireless bandwidth including the control information among available frequency band widths ([0045]), 
wherein the light-emitting device emits light based on the control information and the additional control information ([0040]-[0044]).
	(8) regarding Claim 9:
wherein the light emission information includes a blink duration of a blink interval of the light-emitting device ([0040],[0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844